*981ORDER
The petition for an extraordinary writ is granted. The respondent is ordered to withdraw its directive issued February 7,1995, to Circuit Court Judges, Commissioner Garner, Margaret Satterthwaite, George Berkley, and Pro Tem Small Claims Judges. This Court finds nothing in section 78-6-1, et seq. of the Utah Code which authorizes the judges of the small claims division of the Circuit Court to refuse to entertain claims for relief meeting the explicit jurisdictional limits spelled out in section 78-6-1 or to decline to award a party successfully asserting such claim the full range of remedies the law otherwise makes available on that claim.
In accordance with the foregoing, the respondents’ memorandum decision and order in Shopko Stores, Inc. v. Charles Thompson, Civil No. 950001002CV, dated May 9, 1995, is vacated, and the matter is remanded for further proceeding consistent with this opinion.